Per Curiam.

Respondent was admitted to practice law in the Second Judicial Department on July 8, 1931. He is 73 years of age. Respondent, who is also a public accountant, is charged with having paid the sum of $1,000 sometime between November 1 and December 14, 1968 to an Internal Revenue Service Agent in order to obtain a favorable disposition of an audit that was being conducted of one of his accounting clients. He was convicted on his guilty plea in the Federal court of the crime of paying an unlawful gratuity to a public official and was given a suspended sentence, placed on probation for a period of six months and fined the sum of $5,000.
Respondent admitted the allegations of the petition and presented a plea for mitigation of punishment. The report of the Referee is confirmed. The proven charge against respondent constitutes serious professional misconduct. (Matter of Friedman, 37 A D 2d 81; Matter of Goldstein, 36 A D 2d 271.) Tn mitigation, it appears that this was an isolated, single transgression and that the money he paid the agent was out of his owh funds in order to save face and not risk losing his client by an adverse ruling by the tax agent in disallowing certain claimed deductions by his client. No other complaint of professional misconduct has ever been lodged against respondent.
Considering the nature of the offense, his many years of professional life without any complaints against him, the substantial evidence of respondent’s excellent reputation in the community and his otherwise unblemished record, we have determined to limit the sanction to be imposed upon bim to a suspension of the practice of law for a period of six months. (Matter of Friedman, 37 A D 2d 81, supra; Matter of Rosen, 35 A D 2d 45.)
McGivern, J. P., Markewich, Nunez, Kupferman and Murphy, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of six months, effective July 5, 1973.